DETAILED ACTION

This is a first Office action on the merits, responsive to applicant’s original disclosure filed on 11/4/2020. Claims 1-20 are pending and are under consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The IDS filed on 11/4/2020 is being considered.

Drawings
The Drawings filed on 11/4/2020 are acceptable for examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4 and 11-12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 2, “the portion of carrier” is indefinite because “the portion” and “carrier” lack antecedent basis. Is the portion referring to a specific part of the carrier? Is carrier referring to the previously recited carrier, or a different/additional carrier?
Claim 2, “bracket” (line 2) is indefinite because the limitation lacks proper antecedent basis. Is the limitation referring to the end panel bracket, or a different/additional bracket?
Claim 3, “wherein the middle portion extends at an angle that is about 85 degrees” is indefinite because the angle lacks a point of reference. Does applicant intend for the angle to be measured with respect to a surface of the base? See also claim 11.
Claim 4, “wherein the middle portion extends at a right angle” is indefinite because the angle lacks a point of reference. Does applicant intend for the angle to be measured with respect to a surface of the base? See also claim 12.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 5, 9-10, 13 and 17-18 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Baxter et al. (US 20100257808) (‘Baxter’).

a base (51; or alternatively 48);
a middle portion (48; or alternatively 51) which extends from the base (48 extends from 51; Figs. 9-12);
a shelf 60 which extends from middle portion (Figs. 9-12);
a notch (space between 50 on one side) configured to engage a portion of a peripheral edge of an uncut end of a first panel of the plurality of panels such that the portion of the peripheral edge nests within the notch to prevent movement of the first panel in a longitudinal direction of the carrier (the notch is capable of such engagement and thus Baxter meets the limitation);
a ledge (element 50 on the other side) configured to contact an inside surface of an uncut end of a second panel of the plurality of panels to prevent movement of the second panel in the longitudinal direction of the carrier (the ledge is capable of such contact and thus Baxter meets the limitation);
and wherein the end panel bracket is configured to be attached directly to the carrier (screws 53 allow for a connection to a carrier and thus Baxter meets the limitation; Figs. 9-12).
The examiner notes that only the end panel bracket is positively recited, and that the building panel system including the main beam, the carrier and the plurality of panels are not positively recited and thus not required.

	Claim 5, Baxter further provides wherein the shelf is parallel to the base (along the length direction of the end panel bracket; Fig. 9; or under the alternative interpretation shelf 60 is parallel to base 48; Fig. 9).
Claim 9, Baxter further provides wherein the middle portion comprises the notch (Fig. 9).
Claim 10, Baxter provides an end panel bracket 40 for use with a building panel system having a main beam, a carrier attached to the main beam, and a plurality of panels removably attached to the carrier (Figs. 9-12), the end panel bracket comprising:
a base (51; or alternatively 48);
a middle portion (48; or alternatively 51) which extends from the base (Figs.9-12), the middle portion comprising a notch (space between 50 on one side) configured to engage a portion of a peripheral edge of an uncut end of a first panel of the plurality of panels such that the portion of the peripheral edge nests within the notch-to prevent movement of the first panel in a longitudinal direction of the carrier (the notch is capable of such engagement and thus Baxter meets the limitation);
a shelf 60 which extends from middle portion (Figs. 9-12);
a ledge (element 50 on the other side) configured to contact an inside surface of an uncut end of a second panel of the plurality of panels to prevent movement of the second panel in the longitudinal direction of the carrier (the ledge is capable of such contact and thus Baxter meets the limitation); and

The examiner notes that only the end panel bracket is positively recited, and that the building panel system including the main beam, the carrier and the plurality of panels are not positively recited and thus not required.
	Claim 13, Baxter further provides wherein the shelf is parallel to the base (along the length direction of the end panel bracket; Fig. 9; or under the alternative interpretation shelf 60 is parallel to base 48; Fig. 9).
	Claim 17, Baxter provides an end panel bracket 40 for use with a building panel system having a main beam, a carrier attached to the main beam, and a plurality of panels removably attached to the carrier (Figs. 9-12), the end panel bracket comprising:
a base (51; or alternatively 48);
a middle portion (48; or alternatively 51) which extends from the base (48 extends from 51; Figs. 9-12);
a shelf 60 which extends from middle portion (Figs. 9-12), wherein the shelf is parallel to the base (along the length of the end panel bracket; Fig. 9);
a notch (space between 50 on one side) configured to engage a portion of a peripheral edge of an uncut end of a first panel of the plurality of panels such that the portion of the peripheral edge nests within the notch to prevent movement of the first panel in a longitudinal direction of the carrier (the notch is capable of such engagement and thus Baxter meets the limitation);
a ledge (element 50 on the other side) configured to contact an inside surface of 
wherein the end panel bracket is configured to be attached directly to the carrier (screws 53 allow for a connection to a carrier and thus Baxter meets the limitation; Figs. 9-12).
The examiner notes that only the end panel bracket is positively recited, and that the building panel system including the main beam, the carrier and the plurality of panels are not positively recited and thus not required.
	Claim 18, Baxter further provides wherein the middle portion comprises the notch (Fig. 9).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4, 6-8, 11-12, 14-16 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baxter et al. (US 20100257808) (‘Baxter’).
In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA).
Claims 6-7, Baxter further teaches a number of holes (holes through which 53 extend), but does not teach the middle portion having a number of holes. However, the embodiment of Figs. 3-4 teaches a middle portion 15 comprising a number of holes (Figs. 3-4), [claim 7] wherein the number of holes is between two to four (two; Figs. 3-4). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to try incorporating a number of holes in the middle portion, wherein the number of holes is between two to four, with the reasonable expectation of providing additional options of attachment, since the embodiments of Figs. 3-4 and 9-12 were treated as obvious variants of one another, and since it has been held that mere duplication of essential working parts of a device involves only routine skill in the art. In re Regis Paper Co. v. Bemis. See also In re Harza, 274 F2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting 
Claim 8, Baxter further teaches wherein the ledge extends from the base at an angle (under the alternative interpretation of claim 1; Fig. 11), but is unclear as to whether the angle is a right angle. However, it would have been obvious to one of ordinary skill in the art, at the time of filing, to try modifying the angle to be a right angle, with the reasonable expectation of creating a flush engagement with another element, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA).
Claims 11-12, Baxter further teaches the middle portion extending at an angle (Figs. 9-12), but is silent as to the angle being about 85 degrees, or at a right angle (note that the angle lacks a point of reference; see 112b rejection). However, it would have been obvious to one of ordinary skill in the art, at the time of filing, to try modifying the angle of the middle portion to extend at an angle that is about 85 degrees, or at a right angle, with the reasonable expectation of obtaining a flush connection with another element, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA).
In re Regis Paper Co. v. Bemis. See also In re Harza, 274 F2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.
Claim 16, Baxter further teaches wherein the ledge extends from the base at an angle (under the alternative interpretation of claim 1; Fig. 11), but is unclear as to whether the angle is a right angle. However, it would have been obvious to one of ordinary skill in the art, at the time of filing, to try modifying the angle to be a right angle, In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA).
Claim 19, Baxter further teaches a number of holes (holes through which 53 extend), but does not teach the middle portion having a number of holes. However, the embodiment of Figs. 3-4 teaches a middle portion 15 comprising a number of holes (Figs. 3-4). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to try incorporating a number of holes in the middle portion, with the reasonable expectation of providing additional options of attachment, since the embodiments of Figs. 3-4 and 9-12 were treated as obvious variants of one another, and since it has been held that mere duplication of essential working parts of a device involves only routine skill in the art. In re Regis Paper Co. v. Bemis. See also In re Harza, 274 F2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.
Claim 20, Baxter further teaches wherein the ledge extends from the base at an angle (under the alternative interpretation of claim 1; Fig. 11), but is unclear as to whether the angle is a right angle. However, it would have been obvious to one of ordinary skill in the art, at the time of filing, to try modifying the angle to be a right angle, with the reasonable expectation of creating a flush engagement with another element, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M FERENCE whose telephone number is (571)270-7861. The examiner can normally be reached M-F 7-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES M. FERENCE
Primary Examiner
Art Unit 3635



/JAMES M FERENCE/Primary Examiner, Art Unit 3635